department of the treasury tax exempt and government entities pinston washington d c feb - uniform issue list dollar_figure ep et legend taxpayer a taxpayer b individual c state c ira trust e date f company g amount h dear this is in response to the correspondence dated submitted by your authorized representative on your behalf in which you request a private_letter_ruling under sec_401 and sec_408 of the internal_revenue_code the following facts and representations support your ruling_request letter as supplemented by taxpayer a died on date a resident of state c taxpayer a had reached his required_beginning_date on date f taxpayer a was survived by his wife taxpayer b page at the time of his death taxpayer a was the owner of ira which he maintained with company g ira met the requirements of internal_revenue_code sec_408 trust e was the beneficiary of taxpayer a’s ira upon the death of taxpayer a taxpayer b and individual c became the co-trustees of trust e individual c is the son of taxpayer a and taxpayer b_trust e provides that taxpayer b should receive during her lifetime amounts of net_income necessary for her health support welfare and necessary maintenance upon taxpayer b’s death the remaining principal and any accumulated income of the trust e is to be distributed to taxpayer a’s children and grandchildren free of trust after taxpayer a’s death taxpayer b and individual c employed an attorney to close out the estate prepare the necessary filings and provide professional advice on the administration of the estate the co-trustees were advised the total balance in ira had to be withdrawn and placed in a non-ira account under trust e’s name and identification_number individual c relying on the attorney’s advice filled out the paperwork in his capacity of co-trustee of trust e the amount in the ira account on date the date of distribution was amount h trust e received a 1099-r for the year indicating amount h as a taxable_amount taxpayer b died on january based on the above facts and representations you through your authorized representative request the following letter_ruling individual c as executor of the estate of taxpayer b requests the waiver of the day rollover requirement and asks the service to permit a period of time not to exceed days as measured from the date of this letter_ruling to contribute the amounts distributed from ira on or about date into another individual_retirement_arrangement ira described in sec_408 of the internal_revenue_code with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under code sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid page a into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse may also elect to roll over ira proceeds into another ira set up and maintained in the name of the deceased for the benefit of the surviving_spouse pursuant to code sec_408 a surviving_spouse may roll over a distribution from an ira into another ira either set up and maintained in the name of the surviving_spouse or set up and maintained in the name of the deceased for the benefit of the surviving_spouse as long as the surviving_spouse is the sole payee or distributee of the distributing ira or a defined portion thereof in this case ira was allocated to trust e taxpayer b was the decedent’s widow trust e provided said widow taxpayer b was only entitled to receive the portion of net_income deemed necessary for her health support welfare and necessary maintenance as a result taxpayer b cannot be treated as the sole payee or distributee of said ira thus with respect to your ruling requests based on the specific set of facts presented in this case since taxpayer b was not the sole individual entitled to receive amounts from ira at the death of taxpayer a she was not eligible to roll over the ira distribution she received on or about date into another ira thus the 60-day rollover period found in code sec_408 did not apply to said distribution as a result the service cannot grant an extension thereto pursuant to the power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative page sincerely yours manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
